NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
DOUGLAS P. WILSON, RECEIVER FOR
MARYLAND ENTERPRISE, L.L.C.,
Plaintiff-Appellant,
V.
UNITED STATES,
Defendant-Appellee.
2011-5009
Appea1 from the United States Court of Federal
Claims in case no. 09-CV-301, Judge Susan G. Braden.
ON MOTION
ORDER
The United States moves without opposition to dis-
miss this appeal and for expedited consideration of the
motion. D0uglas P. Wi1son, acting as a court-appointed
receiver to protect and preserve certain real property of
Maryland Enterprise, L.L.C. moves without opposition to
be substituted for the appellant
Upon consideration thereof

w1LsoN v. irs
IT ls ORDERED THAT:
2
(1) Wilson’s motion is granted The revised official
caption is reflected above.
(2) The United States’ unopposed motion to dismiss
this appeal is granted
(3) Each side shall bear its own costs.
FoR THE CoURT
FEB 0 9 2011 lsi Jan Horbaly
Date J an Horbaly
Clerk -
FlI£D
sr oF APPEALs ron
ccs Robert C. MacKichan, Jr., Esq. u',i'Hcg¥£DERAL ClRCUlT
Matthew H. Solomson, Esq. F
Thomas G. Southard, Esq. EB 0 9 2011
519 1AuP.oaaAnr
ClBK
iSsUED As A MANDATE; FEB 9 9o29ll